Title: From Thomas Jefferson to William Jones, 5 January 1787
From: Jefferson, Thomas
To: Jones, William



Sir
Paris Jan. 5. 1787.

When I had the pleasure of seeing you in London, I mentioned to you that the affairs of Mr. Wayles’s estate were left to be ultimately settled by Mr. Eppes, the only acting executor; that I had left in his hands also and in those of a Mr. Lewis the part of Mr. Wayles’s estate which came to me, together with my own: that they were first to clear off some debts which had been necessarily contracted during the war, and would after that apply the whole profits to the paiment of my part of Mr. Wayles’s debt to you, and to a debt of mine to Kippen & co. of Glasgow. Being anxious to begin the paiment of these two debts, and finding that it would be too long postponed if the residuary ones were to be paid merely from the annual profits of the estate, a number of slaves have been sold, and I have lately received information from Messrs. Eppes and Lewis that the proceeds of that sale, with the profits of the estate to the end of 1781. would pay off the whole of the residuary debts. As we are now therefore clear of embarassment to pursue our principal object, I am desirous of arranging with you, such just and practicable conditions as will ascertain to you the terms at which you will receive my part of your debt, and give me the satisfaction of knowing that you are contented. What the laws of Virginia are, or may be, will in no wise influence my conduct. Substantial justice is my object, as decided by reason, and not by authority or compulsion.
The first question which arises is as to the article of interest. For all the time preceding the war, and all subsequent to it, I think it reasonable that interest should be paid; but equally unreasonable during the war. Interest is a compensation for the use of money. Your money in my hands is in the form of lands and negroes. From these, during the war, no use, no profits could be derived. Tobacco is the article they produce. That can only be turned into money at a foreign market. But the moment it went out of our ports for that purpose, it was captured either by the king’s ships or by those of  individuals. The consequence was that tobacco, worth from twenty to thirty shillings the hundred, sold generally in Virginia during the war for five shillings. This price it is known will not maintain the labourer and pay his taxes. There was no surplus of profit then to pay an interest. In the mean while we stood insurers of the lives of the labourers and of the ultimate issue of the war. He who attempted during the war to remit either his principal or interest, must have expected to remit three times to make one paiment; because it is supposed that two out of three parts of the shipments were taken. It was not possible then for the debtor to derive any profit from the money which might enable him to pay an interest, nor yet to get rid of the principal by remitting it to his creditor. With respect to the Creditors in Great Britain they mostly turned their attention to privateering, and, arming the vessels they had before emploied in trading with us, they captured on the seas, not only the produce of the farms of their debtors, but of those of the whole state. They thus paid themselves by capture more than their annual interest and we lost more. Some merchants indeed did not engage in privateering. These lost their interest but we did not gain it. It fell into the hands of their countrymen. It cannot therefore be demanded of us. As between these merchants and their debtors it is the case where, a loss being incurred, each party may justifiably endeavor to shift it from himself. Each has an equal right to avoid it. One party can never expect the other to yeild a thing to which he has as good a right as the demander. We even think he has a better right than the demander in the present instance. This loss has been occasioned by the fault of the nation which was creditor. Our right to avoid it then stands on less exceptionable ground than theirs. But it will be said that each party thought the other the aggressor. In these disputes there is but one umpire, and that has decided the question where the world in general thought the right laid.
Besides these reasons in favor of the general mass of debtors, I have some peculiar to my own case. In the year 1776. before a shilling of paper money was issued, I sold lands to the amount of £4200 in order to pay these two debts. I offered the bonds of the purchasers to your agent Mr. Evans, if he would acquit me, and accept of the purchasers as debtors, in my place. They were as sure as myself. Had he done it, these debts, being turned over to you, would have been saved to you by the treaty of peace. But he declined it. Great sums of paper money were afterwards issued. This depreciated, and paiment was made me in this money when  it was but a shadow. Our laws do not entitle their own citizens to require repaiment in these cases, tho the treaty authorizes the British creditor to do it. Here then I lost the principal and interest once. Again, Ld. Cornwallis encamped 10. days on an estate of mine at Elk-island, having his headquarters in my house. He burned all the tobacco houses and barns on the farm, with the produce of the former year in them. He burnt all the inclosures, and wasted the feilds in which the crop of that year was growing (it was the month of June). He killed or carried off every living animal, cutting the throats of those which were too young for service. Of the slaves he carried away thirty. The useless and barbarous injury he did me in that instance was more than would have paid your debt, principal and interest. Thus I lost it a second time. Still I will lay my shoulder assiduously to the paiment of it a third time. In doing this however I think yourself will be of opinion I am authorized in justice to clear it of every article not demandeable in strict right. Of this nature I consider interest during the war.
Another question is as to the paper money I deposited in the treasury of Virginia towards the discharge of this debt. I before observed that I had sold lands to the amount of 4200£ before a shilling of paper money was emitted, with a view to pay this debt. I received this money in depreciated paper. The state was then calling on those who owed money to British subjects to bring it into the treasury, engaging to pay a like sum to the creditor at the end of the war. I carried the identical money therefore to the treasury, where it was applied, as all the money of the same description was to the support of the war. Subsequent events have been such that the state cannot, and ought not to pay the same nominal sum in gold or silver which they received in paper, nor is it certain what they will do. My intention being, and having always been, that, whatever the state decides, you shall receive my part of your debt fully, I am ready to remove all difficulty arising from this deposit, to take back to myself the demand against the state, and to consider the deposit as originally made for myself and not for you.
These two articles of interest and paper money being thus settled, I would propose to divide the clear proceeds of the estate (in which there are from 80. to 100 labouring slaves) between yourself and Kippen & co., two thirds to you and one third to them: and that the crop of this present year 1787 shall constitute the first paiment. That crop you know cannot be got to the warehouse completely till May of the next year and I suppose that three  months more will be little enough to send it to Europe, or to sell it in Virginia and remit the money. So that I could not safely answer for placing the proceeds in your hands till the month of August, and so annually every August afterwards till the debt shall be paid. It will always be both my interest and my wish to get it to you as much sooner as possible, and probably a part of it may always be paid some months sooner. If the assigning the profits in general terms may seem to you too vague, I am willing to fix the annual paiment at a sum certain. But that I may not fall short of my engagement, I shall name it somewhat less than I suppose may be counted on. I shall fix your part at four hundred pounds sterling annually. And as you know our crops of tobacco to be incertain, I should reserve a right if they fall short one year, to make it up the ensuing one, without being supposed to have failed in my engagement. But every other year at least all arrearages shall be fully paid up.
My part of this debt of Mr. Wayles’s estate being one third, I should require that in proportion as I pay my third, I shall stand discharged as to the other two thirds, so that the paiment of every hundred pounds shall discharge me as to three hundred pounds of the undivided debt. The other gentlemen have equal means of paying, equal desires, and more skill in affairs. Their parts of the debt therefore are at least as sure as mine: and my great object is, in case of any accident to myself, to leave my family uninvolved with any matters whatever.
I do not know what the balance of this debt is. The last account current I saw was before the war, making the whole balance, principal and interest somewhere about nine thousand pounds: and after this there were upwards of four hundred hogsheads of tobacco and some paiments in money to be credited. However this settlement can admit of no difficulty: and in the mean time the paiments may proceed without affecting the right of either party to have a just settlement.
Upon the whole then I propose that on your part you relinquish the claim to interest during the war, say from the commencement of hostilities April 19. 1775. to their cessation April 19. 1783. being exactly eight years: and that in proportion as I pay my third I shall be acquitted as to the other two thirds. On my part I take on myself the loss of the paper money deposited in the treasury, I agree to pay interest previous and subsequent to the war, and oblige myself to remit to you for that and the principal four hundred pounds sterling annually, till my third of the whole debt  shall be fully paid; and I will begin these paiments in August of the next year.
If you think proper to accede to these propositions, be so good as to say so at the foot of a copy of this letter. On my receipt of that, I will send you an acknowlegement of it, which shall render this present letter obligatory on me. In which case you may count on my faithful execution of this undertaking.
I have the honour to be with great respect Sir Your most obedient & most humble servant,

Th: Jefferson

